J. S20015/15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: S.J., A MINOR          :     IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
APPEAL OF: S.J.,                           :
                                           :         No. 707 WDA 2014
                       Appellant           :


                 Appeal from the Order Entered April 3, 2014,
              in the Court of Common Pleas of Allegheny County
     Juvenile Division at Nos. Docket # 98-1653, JID# 50795-A, T178456


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN AND WECHT, JJ.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:                FILED APRIL 14, 2015

      S.J. appeals from the order of disposition of April 3, 2014, following his

adjudication of one count of aggravated indecent assault, 18 Pa.C.S.A.

§ 3125(a)(1).    The charge related to an incident on or about January 19,

2014, when appellant digitally penetrated the sleeping victim following an

unsupervised house party.        Appellant was placed at Abraxas Secure

Academy and ordered to comply with the lifetime registration requirements

of   the   Sex   Offender   Registration   and   Notification   Act   (“SORNA”),

42 Pa.C.S.A. §§ 9799.10 - 9799.41. This timely appeal followed.

      As the Commonwealth recognizes, in In the Interest of J.B., 107

A.3d 1 (Pa. 2014), our supreme court held that SORNA’s automatic lifetime

registration provision violates juvenile offenders’ due process rights by

utilizing an irrebuttable presumption that all juvenile sexual offenders pose a

high risk of recidivism. Our supreme court found that the presumption is not
J. S20015/15

universally true and that a reasonable alternative means currently exists for

determining which juvenile offenders are likely to recidivate. Therefore, the

court determined that the application of SORNA’s lifetime registration

provision as applied to juveniles is unconstitutional.

      Order vacated.    Remanded for entry of an order removing appellant

from SORNA registration. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/14/2015




                                      -2-